Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to  the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 43 with the instant application on 6 February 2020.  In the Response to Restriction Requirement filed 6 January 2022 (see below), Applicants elected, with traverse, the invention of Group I, claims 1 – 19.  Consequently, upon finalization and entry of the Restriction Requirement, claims 1 – 19 will be available for substantive examination.
Response to Restriction Requirement
Applicant's election with traverse of the invention of Group I, claims 1 – 19 in the Response filed on 6 January 2022 is acknowledged.  The traversal is on the grounds that it would not place an undue burden on the examiner to examine all claims from the identified invention groups.  With respect to the Requirement for Election of Species, upon further consideration, the Requirement is hereby withdrawn.
With respect to traversal, Applicants argue that “the search and examination of all currently pending claims would not pose an undue burden on the Examiner.”  The Examiner has fully considered this argument but is not persuaded.  MPEP § 803 states that restriction is proper between patentably distinct inventions where the inventions are (1) independent or distinct as claimed and (2) a serious search and examination burden is placed on the examiner if restriction is not required.  While the inventions of Groups I - IV are related, they are distinct.  MPEP 806.05 states that the related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, for the inventions of Groups I to IV, the inventions as claimed have at least, for example, a materially different design (product vs. apparatus for potential use of that product), function (treatment of physiological condition vs. delivery of composition), and effect.  Clearly, different searches and patentability issues are involved in the examination of each Group.
In regard to burden of search and examination, MPEP § 803 states that a burden can be shown if the examiner shows either separate classification, different field of search or separate status in the art.  In the instant case a burden has been established in showing that the inventions of the identified Groups are classified in different classes and/or subclass (see Restriction Requirement mailed 16 November 2021).  The divergent classification of subject matter is merely one indication of the burdensome nature of the search involved.  The literature search, particularly relevant in this art, is not co-extensive and is much more important in evaluating the burden of search.  Clearly, different searches and different patentability issues are involved in the examination of each group.  For these reasons the requirement is still deemed proper and is, therefore, made FINAL.
Claim 20 - 43 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, claims 1 – 19 are subject to examination on the merits, to which the following grounds of rejection are applicable.

Information Disclosure Statement 
The Examiner has considered the information Disclosure Statements (IDS’s) filed 9 July 2020 and 27 January 2021, which are now of record in the file.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 19 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2019/0022279 to Alghazali, K., et al., published 24 January 2019 (“Alghazali ‘279”), in view of US 2010/0168869 A1 to Long, M. and T. Davisson, identified on the Information Disclosure Statement (IDS) filed 17 January 2021, cite no. 1 9USPATAPP) (“Long ‘869”).
The Invention As Claimed 
	Applicants claim an expandable scaffold, comprising a three-dimensional (3D) porous structure comprising a composite material comprising polyurethane and nanosized hydroxyapatite, wherein the structure has the capability to expand in a liquid, such as water or a bodily fluid, wherein the 3D porous structure comprises a plurality of layers of the composite material, wherein the expandable scaffold is loaded with a plurality of cells, drugs, antibiotics, growth factors or proteins, wherein the first material is polyurethane and the second material is nanosized hydroxyapatite, wherein the expandable scaffold is configured to be exposed to a gas plasma or corona discharge process to induce surface charges of positive, neutral or negative polarity, wherein the expandable scaffold is configured to be exposed to a plasma polymerization coating process to introduce a surface coating on an external surface and an internal surface of the 3D porous structure, or to modify a surface charge of the expandable scaffold, wherein the thickness of the surface coating ranges from 0.001 nm to 10 cm, wherein the surface coating is formed by a biocompatible and biodegradable polymer material, comprising (poly(α-esters), polyglycolide, polylactide, poly(L-lactic acid) (PLLA), poly(D-lactic acid) (PDLA), poly(D,L-lactic acid) (PDLLA), poly(lactide-co-glycolide), polyhydroxyalkanoates, poly(3-hydroxybutyrate), PHBV, Polycaprolactone (PCL), Poly(propylene fumarate) (PPF), polyanhydrides, polyacetals, poly(ortho esters), polycarbonates, poly(trimethylene carbonate) (PTMC), poly(desaminotyrosyltyrosine alkyl ester carbonates) (PDTEs), polyurethanes, polyphosphazenes, (poly[bis(trifluoroethoxy)phosphazene], polyphosphoesters, poly(ester ether)s, polydioxanone (PDO), poly(β-amino esters) (PBAEs), poly(anhydride ester)s, poly(ester urethane)s, urethanes, polyurethanes, poly(ethylene glycol) (PEG), poly(propylene glycol) (PPG), triblock pluronic ([PEG]n-[PPG]m-[PEG]n), pluronic, PEG diacrylate (PEGDA), PEG dimethacrylate (PEGDMA), collagen, elastin, elastin-like polypeptides (ELPs), aAlbumin, fibrin, natural poly(amino acids), poly(ɣ-glutamic acid), poly(L- lysine), synthetic poly(amino acids), poly(L-glutamic acid), poly(aspartic acid) (PAA), polysaccharides, hyaluronic acid (HA), chondroitin sulfate (CS), polycaprolactone (PCL), chitin, chitosan, alginate, dextran, collagen, agarose, mannan or inulin, wherein the scaffold is designed to have a non-uniform density and packing density, wherein the structure has a porosity ranging from 1 to 99, and wherein the weight ratio of the first and second materials ranges from 0.01 to 99.99%.
The Teachings of the Cited Art 
	Alghazali ‘279 discloses scaffolds for tissue regeneration, wherein the scaffolds comprise three-dimensional structure composed by alternating layers of various materials including a first medium, a second medium, and a third medium, the materials arranged according to the shape and the size of a bone gap being generated, with a tunable porosity with interconnected channels and pores along with adjustable dimensions (see Abstract), wherein the scaffold is a multi-structural composite with tunable characteristics for tissue regeneration as well as for delivery of bio-active molecules such as drugs, growth factors, and so on (see ¶[0009]), wherein the first medium includes one or more polymers that are biocompatible and biodegradable, the second medium includes one or more soluble materials, and is mixable with the first medium, and the third medium includes fillers of one or more insoluble materials (id.), wherein the 3D structure is capable of incubating or incorporating various types of nanoparticles, cells, bioactive materials, growth factors, and/or tissue regeneration enhancing drugs therein (see ¶[0011]), wherein internal and external surfaces of the 3D structure and/or a bulk of the 3D structure are coated with nanostructural materials (see ¶[0012]), wherein a mixture of the first, second, and third media is obtained in bulks, layers, or concentrically arranged geometries by using at least one process of mixing, spraying, electrospraying, extrusion, layer-by-layer deposition, and the like (see ¶[0014]), wherein the scaffold is operably exposed to a plasma treatment for the surface modification to alter its surface chemistry, the treatment performed in at least one gas such as oxygen, nitrogen, helium, argon, and the like (see ¶[0017]; see also ¶[0123]), wherein the concentration of the third medium is between 0 to 99.99% of the first medium (see ¶[0018]), wherein the tunable porosity is achieved through 3D printing (see ¶[0020]), wherein the polymers used in preparation of the scaffolds comprise polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) (PLGA), poly(ɛ-caprolactone), polydioxanone, polyanhydride, trimethylene carbonate, poly(β-hydroxybutyrate), poly(g-ethyl glutamate), poly(desaminotyrosinetyrosylhexyl ester iminocarbonate) (poly(DTH iminocarbonate), poly(bisphenol A iminocarbonate), poly(ortho ester), polycyanoacrylate, polyphosphazene, a polymer derived from natural source including polysaccharides, proteins, or a mixture thereof ((see ¶[0021]), wherein the first medium includes one or more polymers that are biocompatible and biodegradable, such as polyurethanes (see ¶[0097]), wherein the third medium an insoluble material, such as nanosized hydroxyapatite (see ¶[0024]), wherein the scaffold is loaded with a plurality of cells, a plurality of drugs, and/or a plurality of growth factors (see ¶[0068]), wherein the scaffold is designed to have a non-uniform density and packing density (see ¶[0070]), wherein the construction of the scaffold is done by using 3D bio-printing and hybrid printing technology by layer-by-layer deposition (see ¶[0071]), wherein the ultimate porosity is controlled by the deposition parameters, density of component materials, packing, etc., but the pores are be between 0.1 nm to 3 mm, with a porosity of the 3D structure varying from 1 to 99% (see ¶[0178]), wherein the scaffolds possess the ability to incubate or incorporate within the 3D structure of the scaffold with various types of nanoparticles, stem cells, tissue regeneration enhancing drugs (see ¶[0116]), wherein the final scaffold can be osteoconductive, osteoinductive, and supportive of cellular proliferation (see ¶[0198]), and wherein the scaffold embodiment has a polymer film-like surface, namely, a membrane with a thickness ranging from 0.1 nm to 5 mm and with variable pores ranging from 1 nm to 5 mm to limit or control cellular proliferation into the scaffold (see ¶[0200]).  The reference does not expressly disclose a three-dimensional porous scaffold that expandable through uptake of a fluid in which the scaffold is immersed or to which the scaffold is contacted.  The teachings of Long ‘869 remedy that deficiency.
	Long ‘869 discloses a tissue defect repair implant, such as a scaffold, the implant including a porous material, wherein the material is expandable or compressible (see Abstract), wherein expansion or compression of the material results in a more malleable material that can be used in a variety locations and applications (see ¶[0031]), wherein the implant may be composed of a synthetic material, such as polyurethane (see ¶[0033]), wherein a tighter press-fit may be achieved by the expansion of the implant inside the defect being repaired, and will enhance integration and improve the performance of the implant (see ¶[0043]), wherein the material of the implant should be porous enough to allow cell growth, with each pore being the same size, or the pores may be of varying sizes, so long as some of the pores are large enough to allow cell growth into the material (see ¶[0045]), wherein the implant may expand by at least about 300% of its original size (see ¶[0047]), the expansion arising from hydration with bodily fluids (see ¶[0073]), wherein the implant may be seeded with one or more types of cells prior to, at the time of, or after implantation (see ¶[0049]), wherein one or more biological agents may be added to the implant (see ¶¶[0054] – [0060]), and wherein the implant can be implanted dry or hydrated with liquids before, during, or after implantation, the liquids comprising water, saline, and bodily fluids (such as blood, bone marrow or synovial fluid) (see ¶[0063]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare scaffolds for tissue regeneration, wherein the scaffolds comprise three-dimensional structure composed by alternating layers of various materials including a first medium, a second (sacrificial) medium, and a third medium, with a tunable porosity with interconnected channels and pores along with adjustable dimensions, wherein a mixture of the first, second, and third media is obtained in bulks, layers, or concentrically arranged geometries by using at least one process of mixing, spraying, electrospraying, extrusion, layer-by-layer deposition, and the like, wherein the scaffold is operably exposed to a plasma treatment for the surface modification to alter its surface chemistry, wherein the concentration of the third medium is between 0 to 99.99% of the first medium, wherein the tunable porosity is achieved through 3D printing, wherein the polymers used in preparation of the scaffolds comprise polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) (PLGA), poly(ɛ-caprolactone), etc., wherein the first medium includes one or more polymers that are biocompatible and biodegradable, such as polyurethanes, wherein the third medium an insoluble material, such as nanosized hydroxyapatite, wherein the scaffold is loaded with a plurality of cells, a plurality of drugs, and/or a plurality of growth factors, wherein the scaffold is designed to have a non-uniform density and packing density, wherein the construction of the scaffold is done by using 3D bio-printing and hybrid printing technology by layer-by-layer deposition, wherein the ultimate porosity is controlled by the deposition parameters, density of component materials, packing, etc., but the pores are be between 0.1 nm to 3 mm, with a porosity of the 3D structure varying from 1 to 99%, and wherein the scaffold embodiment has a polymer film-like surface, namely, a membrane with a thickness ranging from 0.1 nm to 5 mm and with variable pores ranging from 1 nm to 5 mm to limit or control cellular proliferation into the scaffold, as taught by Alghazali ‘279, wherein the porous scaffold is expandable, wherein the implant may be composed of a synthetic material, such as polyurethane, wherein the implant may expand by at least about 300% of its original size, and wherein the implant can be implanted dry or hydrated with liquids before, during, or after implantation, the liquids comprising water, saline, and bodily fluids (such as blood, bone marrow or synovial fluid) to cause expansion, as taught by Long ‘869.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Long ‘869 to the effect that expansion of the scaffold material results in a more malleable material that can be used in a variety locations and applications (see ¶[0031]), and wherein a tighter press-fit may be achieved by the expansion of the implant inside the defect being repaired, and will enhance integration and improve the performance of the implant (see ¶[0043]).
	With respect to claims 4 – 7, the limitations recited in these claims are not directed to the composition or structure of the scaffolds of the invention, but are directed to what is reasonably interpreted to be intended uses of the scaffold material and, as such, are not accorded patentable weight.  For example, claim 4 recites a limitation directed to the scaffold of the invention being “configured to” uptake bodily fluid when “the 3D porous structure is disposed in a bone defect.”  Thus, the cited limitation encompasses the scaffolds as used in implantation within a bone defect, and does not add to the structural or compositional characteristics of the scaffolds.  Such recitations are generally not accorded any patentable weight where they merely recite the purpose of a process, or the intended use of a structure, and where claim 1 from which the claims in question ultimately depend does not depend on such recitation for completeness but, instead, the process steps or structural limitations are able to stand alone.  See, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976), and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  The Examiner would further note that, with respect to the “configured to” recitation in the claim, Long ‘869 discloses an implant expands by at least 300% of its original size through uptake of bodily fluid upon implantation (see ¶[0047]), thus reading on the “configured to” recitation.
With respect to claim 11, which claim recites a limitation directed to exposure of the scaffolds of the invention to gas plasma or corona discharge process, the Examiner first notes that the primary reference, Alghazali ‘279, teaches that the scaffold disclosed therein are subject to such processing (see ¶[0017]; see also ¶[0123]), although the specific purpose of such treatment, such as the induction of surface charge states, is not disclosed.  However, the Examiner notes that the three charge states recited in the claim effectively encompass all of the possible charge states achievable with gas plasma treatment such that the result of the treatment would necessarily leave the treated scaffolds in one of the three recited charge states.
With respect to claim 12, which claim recites a limitation directed to introduction of a surface coating on the scaffold materials of the invention, the Examiner notes that the claim expressly recites that the treatment to which the scaffolds are subjected is a plasma polarization process.  However, it is the Examiner’s position that such recitation effectively renders the claim a product-by-process claim, wherein the recited process steps do not serve to distinguish the claimed invention from the prior art.  See MPEP § 2113:
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	Thus, unless Applicants can establish that the process used to apply the coating has a material effect on the structure of composition of the scaffold material, the process limitations are not afforded any patentable weight.
	With respect to claim 12, which claim is directed to the composition of the polymer coating recited in claim 12, the Examiner notes that Alghazali ‘279 does not specifically identify the composition of the coating layer.  However, the Examiner further notes that the reference teaches a number of polymer materials that can be used in the preparation of the disclosed scaffolds, a large proportion of which are the same as those recited in the Markush group of claim 14.  It is the Examiner’s position, therefore, that it would have been prima facie obvious to use any one of the disclosed polymers in the formation of the surface coating as described in the reference, rendering claim 14 obvious.
	With respect to claim 19, the Examiner notes that the claim recites nothing more than process steps for preparation of the scaffold of the invention, rendering the claim a product-by-process claim.  Consequently, the process limitations are not accorded patentable weight.  See MPEP § 2113.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 19 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619